         Case 1:19-cv-02659-MKV Document 38 Filed 07/29/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                       USDC SDNY
                                                                    DOCUMENT
 SILBIA DOLORES MUY GOMEZ,                                          ELECTRONICALLY FILED
 individually and on behalf of all other persons                    DOC #:
 similarly situated,                                                DATE FILED: 7/29/2020
                            Plaintiff,
                                                                 1:19-cv-2659-MKV
                     -against-
                                                                       ORDER
 NEW PRECIOUS NAIL, INC. d/b/a/ Precious
 Nails; PELINO YOON a/k/a Yung Yoon; and
 SOPHIA YOON,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The parties have reported that they have reached a settlement of this matter. The claims in

this case include claims arising under the Fair Labor Standards Act. In light of the requirements

of Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015), the parties are directed

to file on or before August 28, 2020 a joint letter with sufficient information to enable the Court

to evaluate whether the settlement is fair and reasonable.

       The letter should address the claims and defenses, the defendants’ potential monetary

exposure and the bases for any such calculations, the strengths and weaknesses of the plaintiffs’

case and the defendants’ defenses, any other factors that justify the discrepancy between the

potential value of plaintiffs' claims and the settlement amount, the litigation and negotiation

process, as well as any other issues that might be pertinent to the question of whether the

settlement is reasonable (for example, the collectability of any judgment if the case went to trial).

       The joint letter should also explain the attorney fee arrangement, attach a copy of the

retainer agreement, and provide information detailing the actual attorney’s fees
          Case 1:19-cv-02659-MKV Document 38 Filed 07/29/20 Page 2 of 2




incurred. Finally, a copy of the settlement agreement itself must accompany the joint letter or

motion.

SO ORDERED.

                                                     _________________________________
Date: July 29, 2020                                  MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge
